Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a control method, used for a process to convert bisulfide to sulfur. Prior to amending the claims, the closest prior art appeared to anticipate the claimed subject matter. Following the amendments, the Applicant has provided claim language, with accompanied arguments, to assert that the claimed invention is not only not anticipated, but also non-obvious, over the prior art. All of the Applicant’s arguments have been fully considered and provide for all of the rationale as to why the rejections have been withdrawn, and why the claims are not anticipated by the previously cited prior art. Following an additional art search, nothing was found to suggest that the claimed invention would have been obvious over the previously cited prior art, since these modifications would likely render the previously cited prior art as unusable.
When considering the Applicant’s Arguments regarding the Non-Statutory Double Patenting Rejection, the Applicant has convincingly shown that the previously cited application 16/616,636 (now US Pat. 11,339,411) is a method of making elemental sulfur from bisulfide, whereas the claimed method is a method of controlling/monitoring the process described in the aforementioned patent. As such, the two methods are defining patentably different processes, and are not considered non-statutory double patenting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651